—In a proceeding pursuant to Family Court Act article 10, the appeal is from an order of the Family Court, Kings County (McLeod, J.), dated January 19, 1999, which denied the application of John E. M. for a copy of the case file from the petitioner free of charge, without prejudice to renewal upon providing the court with complete copies of his tax returns for the three years prior to his application.
Ordered that the order is affirmed, without costs or disbursements.
*737We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of Jacque Dominic J., 264 AD2d 845; Matter of H. Children, 232 AD2d 560; People v Paige, 54 AD2d 631). Santucci, J. P., Krausman, McGinity and Feuerstein, JJ., concur.